    Case: 4:20-cv-00958-SRC Doc. #: 3 Filed: 07/28/20 Page: 1 of 2 PageID #: 33


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


MONTEZ L. CLAYTON,                                 )
                                                   )
                            Movant,                )
                                                   )
          vs.                                      )           No. 4:20-CV-958 SRC
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                            Respondent,            )


                      MEMORANDUM AND ORDER OF TRANSFER

       This matter is before the Court upon the motion of Montez L. Clayton to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

A review of the instant motion indicates that movant is attacking a federal criminal conviction

and sentence that arose in the United States District Court for the Western District of Missouri.

See United States v. Montez, No. 4:18-CR-111-DGK-1. 1 A § 2255 motion is filed with the

federal court that imposed the sentence. See 28 U.S.C. § 2255. Therefore, this Court may not

consider the instant motion.

       Pursuant to 28 U.S.C. § 1631, a court shall, if it is in the interest of justice, transfer such

action to any other court in which the action could have been brought at the time it was filed.

Because movant is proceeding pro se and is a prisoner, the Court will transfer this action to the

Western District of Missouri.




1
 The Court notes that movant’s criminal case number was verified using the Administrative Office
of the Court’s U.S. Party/Case Index.
   Case: 4:20-cv-00958-SRC Doc. #: 3 Filed: 07/28/20 Page: 2 of 2 PageID #: 34




       In accordance with the foregoing,

       IT IS HEREBY ORDERED that the Clerk shall TRANSFER the instant motion to

vacate, set aside, or correct the sentence to the United States District Court for the Western

District of Missouri, pursuant to 28 U.S.C. § 1631.

       Dated this 28th day of July, 2020.




                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE
